Case 8:21-cv-00021-CEH-CPT Document 40-5 Filed 05/13/21 Page 1 of 10 PagelD 537

THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

Teresa M. Gaffney.
Individually, Case No.:8:21-cv-00021-sdm
Sarah K. Sussman, CIVIL RIGHTS COMPLAINT
Individually, and as,
Trustee of the 42 U.S.C. 1983, 1985
Sussman Family Trust, Fifth and Fourteenth
Plaintiffs Amendments;
VS.

Florida Constitution:
Circuit Court Judges: Article I, section 9,
Chief Judge Ronald Ficarrotta, Article X, section 4
In his individual capacity and in his Fla.Stat. 817.535
official capacity; Common Law Claims
Judge Paul Huey, Trial by Jury Requested

in his individual capacity and

in his official capacity,

Judge Rex Barbas,

in his individual capacity and

in his official capacity,

Judge Caroline Tesche Arkin,

in her individual capacity and

in her official capacity;

Chad Chronister, in his individual and official capacity as Sheriff of
HCSO;

vason Gardillo, in his individual capacity and in his official

capacity as an agent/employee of HCSO;

Deputy Jonathan Carlton, individually and as an agent, employee of
HCSO;
Case 8:21-cv-00021-CEH-CPT Document 40-5 Filed 05/13/21 Page 2 of 10 PageID 538

Corporal Gary Harris, individually and as an agent, employee of
HCSO;

Phillip A. Baumann, in his individual capacity, as the putative
administrator ad litem and as a Partner in Baumann/Kangas Estate
Law;

Michael Ryan Kangas, in his individual capacity and as a Partner in
Baumann/Kangas Estate Law;

Baumann/Kangas Estate Law

Hillsborough County, a Municipal Entity,

Defendants.

EXHIBIT 4
Case 8:21-cv-00021-CEH-CPT Document 40-5 Filed 05/13/21 Page 3 of 10 PagelD 539

IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL
CIRCUIT

IN AND FOR HILLSBOROUGH COUNTY, FLORIDA

CIVIL DIVISION

DIVISION H

File No.: 14-CA-3762

Phillip A. Baumann, Administrator Ad Litem

Of the Estate of John J. Gaffney, Deceased,

Plaintiff.

Ve

Teresa Gaffney, individually; and Sarah K. Sussman, individually
and as Trustee of the Sussman Family Trust Living Trust, u/a/d
January 19, 2012 and Robert N. Lynch, Bishop of the Diocese of St.
Petersburg, f/b/o Christ the Iking Catholic Church,

 

Affidavit of Teresa M. Gaffney

Comes now the undersigned and states:

i) [have met with the Chief Judge of the Thirteenth Judicial Circuit pursuant to the local
Administrative Rules.

2) The Chief Judge is aware that I will be filing various motions and requesting
investigation of the actions of Fudge Paul Huey.

3) The Order of April 22, 2016 consists of material misrepresentations and evidence of
the ex parte communications between Judge Paul Huey and the Plaintiff and the |
Plaintiff's Attorney.

4) Some of the information in that Order could only have come from the Plaintiff and/or
the Plaintiffs attorney.

5) Plaintiff, Phillip A. Baumann, in his deposition, and under oath, stated that ex parte
communication(s) with the presiding judge of the lower tribunal were, “none of my
business” and “privileged and confidential.”

6) The matters that Judge Paul Huey ruled on in his order of April 22, 2016 are presently
on appeal at the Second DCA, .

7) Throughout his order Judge Paul Huey never mentions that the case is on Appeal at the
Second DCA and has been since December 23, 2015 and accepted on February 18,
2016 as a Final Appeal with the emphasis on Jurisdiction among other things.

 
Case 8:21-cv-00021-CEH-CPT Document 40-5 Filed 05/13/21 Page 4 of 10 PagelD 540

8) The order of April 22, 2016, issued by Judge Huey, is vitriolic and done in retribution
because I have disclosed his sexual misconduct, directed at the undersigned, while
Judge Huey was acting in his judicial capacity.

9) In my opinion, the behavior of Judge Paul Huey, which behavior was targeted on me,
is tantamount to sexual extortion under color of law.

10) [have requested that Judge Paul Huey recuse himself because of inappropriate
statements made by him to me.

11) Iamamember of the Judicial Nominating Committee for the 13 Judicial Circuit.

12) Thad occasion to speak with Judge Paul Huey, telephonically, because Judge Paul
Huey was a reference for an applicant for a judicial position.

13) [have not meet Judge Paul Huey in person nor would I ever meet Judge Paul
Huey in person because of the vile comments made to me by Judge Paul Huey.

14) During our telephone conversation Judge Paul Huey asked if I were married: he
asked personal questions that were highly inappropriate.

15) Judge Paul Huey wanted to meet for lunch and made other suggestions which I
categorically rejected.

16) The remarks of Judge Paul Huey were not suitable for the matters at hand and the
remarks were highly offensive to me as a women lawyer.

17) — Ladvised Judge Paul Huey of same.

18) Judge Paul Huey provided me with a telephone number in case I changed my
mind.

19) — L advised Judge Paul Huey that I would not be contacting him in the future.

20) Judge Paul Huey made me very uncomfortable.

21) Judge Paul Huey reminded me that he was a Judge and that as such he, Judge Paul
Huey, could be very helpful to me, or very hurtful to me, depending on my answer.

22) Judge Paul Huey advised me to think about it.

23) Judge Paul Huey also made very inappropriate remarks about Florida Governor
Rick Scott and inappropriate remarks about another woman lawyer, Attorney General
of the State of Florida, Pam Bondi.

24) The comments and tenor of the conversation were very upsetting to me.

25) The tone of Judge Huey’s voice and the nature of his comments made me realize
that I wanted no further contact with him.

26) I did not report Judge Paul Huey as I was hoping that his comments constituted as
a momentary lack of judgment.

27) It was my hope that this would not become an issue because Judge Paul Huey
would not want to embarrass himself publicly with such vile behavior and bring
dishonor to the integrity of the Thirteenth Judicial Circuit.

28) On January 19, 2016 Judge Paul Huey made inappropriate remarks about me in
open court.

29) — For Judge Paul Huey to have made those remarks, Judge Paul Huey would have
had to do research to find out about me and my family.

30) Since the hearing on January 19, 2016 it has come to my attention that Judge Paul
Huey has made inquiries of other lawyers about me.

 
Case 8

:21-cv-00021-CEH-CPT Document 40-5 Filed 05/13/21 Page 5 of 10 PagelD 541

31) Judge Paul Huey is trying to find out personal information about me which is
highly inappropriate for a sitting judge.

32) In my opinion Judge Paul Huey, in his capacity as a judge, is stalking me and
filing false statements, under the guise of a judicial order, as a judge, because I refused
his sexual advances.

33) Inmy opinion Judge Paul Huey is a danger to me personally and poses a grave
threat to the public at large.

34) Based on the statements made to me by Judge Paul Huey I would be fearful of
being alone with him.

35) I believe that Judge Paul Huey poses a threat to me based on his comments and
his current actions.

36) Judge Paul Huey has made material misrepresentations in his order, just as he
threatened that he would do if I did not acquiesce to his sexual advances.

37) The comments of Judge Paul Huey were vulgar and offensive and unbecoming to
a Judge.

38) Inmy opinion and based upon the above related facts, it appears that Judge Paul
Huey uses his position as Judge to coerce or threaten harm if one does not agree to
sexual favors.

39) Judge Paul Huey advised me that he could cause trouble for me if I did not
acquiesce to his unprofessional demands,

40) Because I refused Judge Huey’s sexual advances he is utilizing his position as a
judge to target me with his vindictive and vituperative comments and is otherwise
seeking to harm my personal reputation and my professional standing.

41) — Inmy opinion, Judge Huey’s behavior and conduct is in contravention of Florida
Statutes 110.1221 and 18 USC 242.

42) Previously, Judge Paul Huey refused and/or failed to follow Florida Statute 38.10.

43) Judge Paul Huey has failed to acknowledge that the instant case is on appeal as to
a number of issues, most importantly, jurisdiction. Notwithstanding the acceptance of
the previous ruling(s) of the judge as a final order subject to appeal before the Second
DCA on February 18, 2016, J udge Huey has continued to issue orders on the very
issues that are before the Second DCA. His order of April 22, 2016 is but the most
recent example of his inability to contain his vindictive temperament which seems to
motivate his extreme departure from the requirements of the law.

rot

   

Sie sy

Ad erés

it Ae

  
  

aM. Gaffney

 
Case 8:21-cv-00021-CEH-CPT Document 40-5 Filed 05/13/21 Page 6 of 10 PageID 542

are OF = aa OF HILLSBOROUGH, ss.
ee, Loe ore oing instrumest was arias before me, on the 25" day of April,

 

  

g RENState of Florida |? fi al MM A
il, s/-¢ My Comm. Expires Sep 5, 2017 ) ‘ f ps
Commission # ad 051748 ? ane “ ‘t {i ie. Ly t Tt.
Pe Notary Pablic

ft My commission expires on
Personally Known “OR Produced Identification
Type of Identification Produced:

 
Case 8:21-cv-00021-CEH-CPT Document 40-5 Filed 05/13/21 Page 7 of 10 PageID 543

AFFIDAVIT OF J. KEVIN CAREY

 

STATE OF FLORIDA
COUNTY OF HILLSBOROUGH

Before me, the undersigned authority, on this day personally appeared J. Kevin Carey,
(“Affiant”) who, being over the age of majority and competent, states as follows:

1. Iam a practicing attorney and have been a member in good standing of the Florida
Bar since 1983.

2. By way of legal educational background, I graduated from the University of Florida
College of Law in 1983, where I served as Senior Managing Editor of the Law Review.

3. Upon graduation from law school, I served as a judicial law clerk to United States
District Judge George C. Carr, in Tampa, Florida, from August, 1983 through March, 1985.

4. I served as a Circuit Judge in Hillsborough County from January, 2003 through
January, 2009. I am also certified by the Florida Supreme Court as a mediator in the areas of
family and circuit civil.

5. Before serving as a Circuit Judge, I was a shareholder at the Carlton, Fields law firm,
practicing in the area of general civil and business litigation.

6. Ihave an AV Martindale Peer Review Rating.

7. The information contained in this affidavit is based on my personal knowledge.

8. I represented John Gaffney in litigation with regard to the conduct of his daughter
Maryalice Tyler (“Tyler”). The pleadings in that action, Hillsborough County Probate Court,
Case No. 09-CP-1453 and 09-MH-1747, Division A, speak for themselves.

9. During the course of my representing Mr. Gaffney, it became apparent that Tyler

 
Case 8:21-cv-00021-CEH-CPT Document 40-5 Filed 05/13/21 Page 8 of 10 PagelD 544

executed a trust agreement, without John Gaffney’s knowledge and improperly used that
agreement to withhold from John Gaffney some or all of his monthly pension checks. Mr
Gaffney was a retired FBI agent and had three monthly retirement pensions totaling
approximately $8,500. From my review of the documents and discussions with certain
witnesses, it did not appear that John Gaffney ever reviewed or signed the trust agreement and
that the alleged trust was established without John Gaffney’s knowledge or consent.

10. This conduct placed John Gaffney in significant financial stress, without the financial
ability to purchase food, clothing, medication and other necessary products.

11. Because of Tyler’s conduct, John Gaffney was not able to pay his outstanding
caregiver’s bills, as well as attorney’s fees. John Gaffney’s caregivers stated that they would no
longer provide services without payment.

12. John Gaffney did not otherwise have access to any of his funds. As a result, Mr.
Gaffney was unable to write checks or access his own funds in his bank accounts with Bay Gulf
Credit Union.

13. Mr. Gaffney, through counsel, requested Tyler to pay certain bills, including
caregiver’s bills, but Tyler refused to do so.

14, At no time did I ever witness Teresa Gaffney, another of Mr. Gaffhey’s daughters,
ever take any action to exploit or otherwise take advantage, financial or otherwise, of Mr.
Gaffney. To the contrary, during the time that I represented Mr. Gaffney, Teresa Gaffney’s

conduct toward her father was solely for his benefit.
Case 8:21-cv-00021-CEH-CPT Document 40-5 Filed 05/13/21 Page 9 of 10 PagelD 545

FURTHER AFFIANT SAYETH NOT.

vo) Jy oy)

f Le i Be Ae \ Ct tf LI,

\_J- KEVIN CAREY

t

The foregoing instrument was acknowledged before me on this 27th day of November,

2017 by J. Kevin Carey, who is i+” personally known to me or has produced

as identification, and who is not under oath.

7

/
{ /
NOTARY PUBLIC { _/

“VK MW) “Reo QV aa

Print Name }

 

 

My Commission expires:

2
2
~ Case 8:21-cv-00021-CEH-CPT Documént 40-5 “Filéd 05/13/21 Page 10 of 10 PagelD 546

AFFIDAVIT OF GILBERT M. SINGER

STATE OF FLORIDA
COUNTY OF HILLSBOROUGH

BEFORE ME, the undersigned authority, personally appeared GILBERT M. SINGER, who
being by me first duly sworn, deposes and says:

1, Affiant is an attorney licensed to practice law in the State of Florida.
De Affiant is the attorney for LMPJL, LLC d/b/a Right at Home.

3. Affiant has generally reviewed the litigation surrounding the administration of the
Last Will and Testament of John J. Gaffney.

4. Affiant has or will nominate Teresa M. Gaffney to be the Personal Representative of
the Estate of John J. Gaffney because he believes that she will follow the intent of the Testator.

5. Affiant states that, at no time, did he ever observe Teresa M. Gaffney nor Dov
Sussman exploit Ms. Gaffney’s father, John J. Gaffney. Further, from what Affiant observed, Teresa
M. Gaffney and Mr. Sussman took special care of Ms. Gaffney’s father. Affiant observed their
behavior in Court with their father, and both Ms. Gaffney and Mr. Sussman appeared to be very kind
and supportive of John J. Gaffney, paying particular attention to his hearing disability late in his life.

6. Affiant has known Teresa G. Gaffney for many- y 1S and states a she is a person
of good character. .

Further Affiant sayeth naught.

 

 

GILBERT M, S "D)

. SWORN TO and subscribed before me by GILBERT M. SINGER:
who is known to me or

it who produced the following identification:

and he acknowledged to me that he executed the foregoing instrument for the uses and purposes
therein set forth.

DATED this 1L3 © say of October, 201

 

 

(SEAL) State of Florida at Large

 

ity, VIRGINIA LEE DICKMAN
ve Commission # FF 918728

i Expires October 26, 2019

a
ORs
a ae Bonded That Troy Fath Insurance 600-985-7019

 

 

 

 
